          Case 3:19-cv-00290-EMC Document 90 Filed 12/08/20 Page 1 of 2



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                Case No. 19-CV-00290-EMC
11                 Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
                                  [PROPOSED] ORDER
18
           Upon the motion filed by defendant Department of Homeland Security,
19
     and good cause appearing, the Court hereby orders that the briefing schedule for
20
     the parties’ cross-motions for summary judgment with respect to the FOIA
21
     requests submitted to ICE, CBP, and USCIS is revised as follows:
22
23
        January 11, 2021: Defendant’s motion for summary judgment.
24
        February 22, 2021: Plaintiffs’ opposition and cross-motion.
25
        March 24, 2021: Defendant’s reply and opposition to cross-motion.
26
        April 8, 2021: Plaintiffs’ reply.
27
        April 22, 2021 at 1:30 PM: Hearing on parties’ cross-motions.
28

                                       [PROPOSED] ORDER
                                    CASE NO. 19-CV-00290-EMC
         Case 3:19-cv-00290-EMC Document 90 Filed 12/08/20 Page 2 of 2



1         IT IS SO ORDERED.
2
3           December 8
     Dated: _____________, 2020
4
5                                        Hon. Edward M. Chen
                                         United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     [PROPOSED] ORDER
                                  CASE NO. 19-CV-00290-EMC
